J-S65041-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE SUPERIOR COURT OF
PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,
Appellant

ALEXAN DER BENJAMIN ORLOWSKI,

l
l
l
l
l
l
l
l
V. l
l
l
l
l
l
l
l
l

Appe||ee No. 393 WDA 2016

Appeal from the Order Entered March 1, 2016
in the Court of Common Pleas of Westmoreland County
Criminal Division at No.: CP-65-CR-0002204-2015

BEFORE: LAzARus, J., ol_sol\l, J., and PLATr, J.*
MEMORANDUM BY PLATr, J.: FILED ocTOBER 24, 2016

The Commonwealth appeals from the trial court's order1 granting the
motion of Appe||ee, Alexander Benjamin Orlowsl987 A.2d 802, 804-05 (Pa. Super. 2010),
appeal denied, 8 A.3d 346 (Pa. 2010) (citations and quotation marks
omitted).

With respect to the Commonwealth's burden to establish a prima facie

case, our Supreme Court has stated:

At the preliminary hearing it is incumbent on the Commonwealth
to establish at least prima facie that a crime has been committed
and that the accused is the one who committed it. In order to
satisfy this burden of establishing a prima facie case, the
Commonwealth must produce legally competent evidence, which
demonstrates the existence of each of the material elements of
the crime charged and legally competent evidence to
demonstrate the existence of facts which connect the accused to
the crime charged.

Commonwealth ex rel. Buchanan v. Verbonitz, 581 A.2d 172, 173-74
(Pa. 1990), cert. denied sub nom. Stevens v. Buchanan, 499 U.S. 907
(1991) (citations, quotation marks, and emphasis omitted). “The
Commonwealth establishes a prima facie case when it produces evidence
that, if accepted as true, would warrant the trial judge to allow the case to
go to a jury." Commonwealth v. Marti, 779 A.2d 1177, 1180 (Pa. Super.
2001) (citations omitted). “[T]he Commonwealth need not prove the
elements of the crime beyond a reasonable doubt; rather, the prima facie
standard requires evidence of the existence of each and every element of

the crime charged." Id. (citation omitted).

_5_

J-S65041-16

In the instant case, as discussed above, the Commonwealth charged
Appe||ee with two counts of DUI. The relevant portions of the DUI statute
provide:

(a) Genera|impairment.-

(1) An individual may not drive, operate or be
in actual physical control of the movement of a
vehicle after imbibing a sufficient amount of
alcohol such that the individual is rendered
incapable of safely driving, operating or being
in actual physical control of the movement of
the vehicle.

(c) Highest rate of alcoho|.-An individual may not drive,
operate or be in actual physical control of the movement of a
vehicle after imbibing a sufficient amount of alcohol such that
the alcohol concentration in the individual's blood or breath is
0.16% or higher within two hours after the individual has driven,
operated or been in actual physical control of the movement of
the vehicle.

75 Pa.C.S.A. § 3802(a)(1), (c) (emphases added).

Thus, the prohibited conduct under the statute is drinking excessively
and then driving. See id.; see also Commonwealth v. Duda, 923 A.2d
1138, 1148 (Pa. 2007). “[A]ny evidence that the defendant consumed
alcohol after operating the vehicle would tend to undermine the
prosecution's ability to prove the elements of [a DUI] offense." Duda,
supra at 1151 n.14.

Here, the trial court, after considering the testimony presented at the

preliminary hearing and the hearing on the motion to quash, concluded that

J-S65041-16

the Commonwealth failed to establish a prima facie case for DUI against

Appe||ee. The court explained that it was:

. . . reduced to considering whether [Appellee] was driving a
vehicle, that the vehicle slid down a hill after [Appellee] alighted
from it, that [he] admitted to consuming three beers before his
vehicle slid down the hill, and consuming a great quantity of
alcohol in a short period of time after the accident and prior to
the administration of the blood alcohol test.

Simply because his vehicle slid down a slippery hill proves
nothing definitive about his operation of his vehicle, and his
blood alcohol content cannot be attributed to him while driving
because of his post-accident consumption of a copious amount of
alcohol. Neither the police officers nor Quade Karas testified to
any other indicia of the consumption of alcohol. Neither did the

Commonwealth offer any evidence regarding any extrapolation
that might have been made regarding the blood alcohol results.

(Trial Ct. Op., at 4).

After review of the record, we cannot conclude that the court clearly
abused its discretion in granting Appe||ee's motion to quash the information,
see Wyland, supra at 804-05, given that the accident occurred under
adverse weather conditions on a slippery hill, Appe||ee imbibed a
tremendous amount of alcohol immediately after the crash, and the blood
draw was administered after he consumed the shots, following his operation
of his truck. See Duda, supra at 1151 n.14. Accordingly, we affirm the
order of the trial court.

Order affirmed.

Judge Lazarus joins the Memorandum.

Judge Olson files a Dissenting Memorandum.

J-565041-16

Judgment Entered.

 

J seph D. Seletyn, Es .
Prothonotary

Date: 10/24/2016